Title: To James Madison from the Governor of Virginia, 24 December 1795
From: Governor of Virginia,Brooke, Robert
To: Madison, James


Letter not found. 24 December 1795, Richmond. A circular letter from Gov. Robert Brooke to Virginia’s delegation in the House of Representatives. Listed in Executive Letterbook (Vi). Encloses copies of the Virginia General Assembly’s joint resolutions proposing four constitutional amendments (possibly the printed version, In the House of Delegates, Saturday, December 12, 1795 … [(Richmond, 1795); EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12
        vols.; Chicago, 1903–34). 29798]). Similar circular letters were sent to Virginia’s U.S. senators and to state governors enclosing the proposed amendments (on those amendments, see Farnham, “The Virginia Amendments of 1795,” VMHBVirginia Magazine of History and Biography., 75 [1967]: 75–88).
